9 U.S. 358 (1809)
5 Cranch 358
BRENT
v.
CHAPMAN.
Supreme Court of United States.
March 13, 1809.
*359 C. Lee, for the plaintiff in error.
Swann, contra.
*361 MARSHALL, Ch. J. delivered the opinion of the court to the following effect:
This court is of opinion that the possession of Chapman was a bar to the seizure of the slave by the marshal, under the execution stated in this case. The only objection of any weight was, that there was no administration upon the estate of Robert Alexander, sen. and, consequently, that the possession of Chapman was not an adverse possession.
But there was an executor competent to assent, and who did assent, to the legacy, and to the partition between the legatees, and who could not afterwards refuse to execute the will.
Judgment affirmed.